Exhibit 10.2

 

LOGO [g323736g72c00.jpg]

Lawrence D. Kingsley

Chairman and Chief Executive Officer

CORPORATION

IDEX Corporation

1925 West Field Court

Suite 200

Lake Forest, Illinois 60045-4824

United States

www.idexcorp.com

September 30, 2010

Heath Mitts IDEX Corporation 1925W. Field Court Lake Forest, IL 60045

Dear Heath:

As part of our ongoing review of our executive compensation programs, IDEX
Corporation seeks to ensure that executives are provided market competitive
protection benefits.

Based upon the results of that review, and while we fully expect that IDEX will
continue to grow and prosper as an independent publicly-traded company, we are
offering the following levels of benefit based upon your role as Vice President,
Corporate Finance for IDEX Corporation in the case of unforeseen circumstances.

•

 

If, in the future, your employment with IDEX Corporation is terminated without
cause (“cause” defined as willful misconduct or fraudulent behavior), IDEX will
pay you twelve (12) months’ base salary at the then current monthly base rate
plus your targeted annual incentive bonus (MICP or equivalent plan) in a lump
sum in exchange for a signed release within 50 days of your termination. Such
benefit will not be applicable in the event of your voluntary termination.

•

 

All other provisions of your current IDEX compensation and benefits programs
remain the same.

Please indicate your acceptance of these provisions below.

Heath, we appreciate your contributions to IDEX and wish you continuing success.

Sincerely

Lawrence D.Kingsley

Chairman and Chief Executive Officer

IDEX Corporation

Acceptance of Provisions

Heath Mitts Date